Citation Nr: 1707349	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased ratings for posttraumatic stress disorder (PTSD), greater than 50 percent prior to October 6, 2015, and greater than 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The matter was remanded by the Board in October 2014, July 2015, and November 2015.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2015 remand, the Board ordered that "all records of the Veteran's treatment at the Marietta Vet Center" be obtained and associated with his claims file. Since that time, VA treatment records were added to the claims file by the RO, with the most recent of those records dated June 2016. 

In October 2016, the Veteran provided additional records of ongoing mental health treatment from the Marietta Vet Center after June 2016, and including an August 2016 letter from a VA Readjustment Counselor. This evidence suggests that the Board's November 2015 remand orders were not fully complied with to the extent that all available records of VA treatment were not added to the claims file. As the RO failed to comply with the Board's orders, remand is necessary to correct the error. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The most recent supplemental statement of the case was issued in September 2016 - prior to the addition of the evidence described above. Because the evidence is directly applicable to the Veteran's claim regarding his mental health symptomatology, remand is additionally necessary for initial consideration of this evidence and issuance of a new supplemental statement of the case. See 38 C.F.R. §§ 20.800, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records for the Veteran dated from July 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file. If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2. After completion of the above, and irrespective of whether or not additional records are added to the claims file, readjudicate the claim of entitlement to increased ratings for PTSD, greater than 50 percent prior to October 6, 2015, and greater than 70 percent thereafter. If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




